 

Exhibit 10.1

 

EIGHTH AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

 

WHEREAS, Nabors Industries Ltd. and Nabors Industries, Inc. (collectively, the
“Company”) and Anthony G. Petrello (“Executive”), entered into an Executive
Employment Agreement (the “Agreement”) effective as of January 1, 2013 and
amended effective as of January 1, 2015, (the “First Amendment”), July 1, 2015
(the “Second Amendment’), January 1, 2016 (the “Third Amendment”), July 1, 2016
(the Fourth Amendment”), October 15, 2018 (the “Fifth Amendment”), December 31,
2018 (the “Sixth Amendment”), and January 2, 2020 (the “Seventh Amendment”); and

 

WHEREAS, the Executive and the Company have agreed to certain other
modifications to the Agreement which they now desire to memorialize effective
with this amendment (this “Amendment”) as follows:

 

1.       Section 3.1(a) of the Agreement is amended by adding after the first
sentence: “However, on an interim basis as set forth herein the amount of base
salary due and payable for purposes of biweekly payroll administration only
shall be based on a salary, determined on an annualized basis, as set forth
below:

 

(a)       For the period commencing on the first payroll period of fiscal 2020
and ending on March 22, 2020, an amount equal to ninety percent (90%) of Base
Salary;

 

(b)       For the payroll period commencing on March 23, 2020 and ending on
April 5, 2020, an amount equal to eighty percent (80%) of Base Salary;

 

(c)       For the two (2) payroll periods commencing on April 6, 2020 and ending
on May 3, 2020, an amount equal to fifty percent (50%) of the amount calculated
in accordance with clause (b) above; and

 

(d)       For the payroll period commencing on May 4, 2020 and ending at the end
of the last payroll period of fiscal 2020, an amount equal to ninety percent
(90%) of the amount calculated in accordance with clause (b) above.

 

Notwithstanding the foregoing, for all other purposes under this Agreement, the
term “Base Salary” or “base salary” shall be construed in accordance with the
first sentence of this Section 3.1(a) as if the preceding section’s modification
had not occurred.”

 

2.       This Amendment supersedes and replaces in its entirety the Seventh
Amendment to Executive Employment Agreement, dated as of January 2, 2020, by and
among the parties hereto. Except as amended pursuant to this Amendment, the
Agreement remains in full force and effect. This Amendment may be executed in
two or more counterparts, each of which shall be deemed an original but which
taken together shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of April 6, 2020.

 

  COMPANY:         Nabors Industries Ltd.         By: /s/Mark D. Andrews     Its
Corporate Secretary         Nabors Industries, Inc.         By: /s/Michael
Rasmuson     Its Senior Vice President and General Counsel

 

  EXECUTIVE:       /s/Anthony G. Petrello   Anthony G. Petrello

 



 

 